DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
The examiner notes that the claimed recitation of adapted to be located entirely on the patient’s chest is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The examiner notes that the structure of Walter is capable of being placed entirely on a patient’s chest since Paragraph [0126] discloses placing the device proximal to skin of the user such as the chest.
 	While Applicant argues that Walter teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, Walter does not preclude the use of the device on the patient’s chest (even though it includes the chest in Paragraph [0126] as a location) but is listing preferred locations (e.g. ear) while not criticizing, discrediting, or otherwise discouraging the proposed combination.  The examiner notes that Applicant has not identified a structural difference between the claimed invention and Walter or specifically identified why Walter would be incapable of being used entirely on the patient’s chest. 	The Applicant argues that Banet teaches away from an ECG sensor located within the housing wherein the housing has a bottom surface that is adapted to be located entirely on the patient’s chest and discloses paragraphs where Banet uses sensors attached to the wrist and bicep.  The examiner respectfully disagrees as (1) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). And (2) Applicant has not identified a structural difference between the claimed invention and the prior art or specifically identified why the prior art would not be incapable of being used entirely on the patient’s chest.  Additionally, Walter teaches the use of electrodes (e.g. Paragraph [0226]), but the electrodes are not used for monitoring an ECG.  Banet is being relied upon to teach that it is known to use a wearable monitor with an ECG sensor located within the housing and configured to receive an ECG signal from first and second ECG leads, which improves the device of Walter by improving determination of the patient condition by including electrical potential across the heart.  While Applicant has identified alternative embodiments with the electrodes on the wrist and bicep (e.g. Figure 27A and B) the prior art (Banet) is not criticizing, discrediting, or otherwise discouraging the use of electrodes on the chest as shown in Figure 29A of Banet, as cited in the prior art rejection.   	Applicant argues additionally that Figure 1 of Banet discloses a preferred embodiment in which accelerometers are placed on the patient’s torso rather than the chest as further teaching away of being located entirely on the patient’s chest.  The examiner notes that the claim does not require an accelerometer and Banet is not being relied upon for teaching an accelerometer.  Therefore this section of Banet does not appear to add evidence that the structure of Walter modified by Banet further teaches away from the structure being capable of being placed entirely on the patient’s chest. 	The examiner notes that Johnson and Branstetter are not being relied upon for the location of the device and does not provide any additional evidence that the modified structure of Walter is adapted to be (capable of being) located entirely on the patient’s chest.  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the device of Walter is disclosed in Paragraph [0126] as being proximal to the skin of the user such as the chest, one of ordinary skill in the art would understand that the housing is capable of being placed on the patient’s chest.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9, 10, 13, 14, 16, 17, 19-22, 24, 25, and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al (US Publication 2018/0353134) in view of Johnson et al (US Publication 2013/0267854) and Banet et al (US Publication 2011/0066039) and Branstetter et al (US Patent 5,007,423).
Referring to Claims 1, 14 and 16, Walter et al teaches a sensor for measuring a photoplethysmogram (PPG) waveform from a patient (e.g. Paragraph [0007]), the sensor comprising: a housing having a bottom surface that is adapted to be located entirely on the patient's chest (e.g. Paragraph [0126] and Figure 9A, 9B, 14A and 14B); an optical system located on the bottom surface of the housing and comprising: a light source configured to generate optical radiation that irradiates an area of the patient's chest disposed underneath the housing when the housing is located on the patient’s chest (e.g. Figure 1, Element 16, Figure 8B and Figure 29, Element 2202); at least one photodetector (e.g. Paragraph [0017]); a heating element attached to the bottom surface of the housing (e.g. Figure 29, Element 2204), the heating element configured to contact and heat the area of the patient's chest when the bottom surface is located on the patient's chest, the heating element comprising; a first opening disposed underneath the light source and configured to pass optical radiation generated by the light source; and a second set of openings disposed underneath the at least one photodetectors, with each opening in the second set of openings positioned so that the at least one photodetector can receive radiation reflected off the area of the patient's chest after the area is heated by the heating element, the array generating a PPG waveform based in part on the received radiation (e.g. Figure 8B illustrates apertures for photodetector and light source); a temperature sensor located within the housing (e.g. Figure 29, Element 2220); a temperature controller located within the housing (e.g. Paragraphs [0009] and [0125]).  However, Walter et al does not disclose an array of photodetectors that surround the light source;  a temperature controller configured to: receive a temperature signal from the temperature sensor, the temperature signal indicating a temperature output by the heating element; determine an amplitude of the PPG waveform; and cause the heating element to change the temperature output based in part on the amplitude of the PPG waveform and the temperature signal; and an the ECG sensor configured to receive an ECG signal from at least one of a first electrode lead and a second electrode lead, and in response to receiving the ECG signal, generate an ECG waveform based at least in part on the ECG signal; the first electrode lead to a first of the housing and the second electrode lead connected to a second side of the housing opposite the first side, the first ECG lead configured to connect to a first electrode and the second ECG lead configured to each connect to a second electrode, where in the first electrode and the second electrode comprise single-use adhesive electrodes that attaches to the housing of the patient’s chest.
 	Johnson et al teaches that it is known to use an array of photodetectors that surround the light source as set forth in Paragraph [0022] to in enlarging the detection area of the device and therefore increasing the probability of detecting a reflected signal.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Walter et al, with an array of photodetectors that surround the light source as taught by Johnson et al, since such a modification would provide the predictable results of enlarging the detection area of the device and therefore increasing the probability of detecting a reflected signal.
 	Banet et al teaches that it is known to use a wearable monitor comprising an electrocardiogram sensor disposed within the housing, the ECG sensor configured to receive an ECG signal from at least one of a first electrode lead and a second electrode lead, and in response to receiving the ECG signal, generate an ECG waveform based at least in part on the ECG signal; the first electrode lead to a first of the housing and the second electrode lead connected to a second side of the housing opposite the first side, the first ECG lead configured to connect to a first electrode and the second ECG lead configured to each connect to a second electrode, where in the first electrode and the second electrode comprise single-use adhesive electrodes that attaches to the housing of the patient’s chest as set forth in Figure 29A and Paragraphs [0152] and [0153] to provide improving determination of patient condition by including an electrical potential across the heart and improved sterilization by using a disposable (single-use) component that contacts the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Walter et al, with a wearable monitor comprising an electrocardiogram sensor disposed within the housing, the ECG sensor configured to receive an ECG signal from at least one of a first electrode lead and a second electrode lead, and in response to receiving the ECG signal, generate an ECG waveform based at least in part on the ECG signal; the first electrode lead to a first of the housing and the second electrode lead connected to a second side of the housing opposite the first side, the first ECG lead configured to connect to a first electrode and the second ECG lead configured to each connect to a second electrode, where in the first electrode and the second electrode comprise single-use adhesive electrodes that attaches to the housing of the patient’s chest as taught by Banet et al, since such a modification would provide the predictable results of improving determination of patient condition by including an electrical potential across the heart and improved sterilization by using a disposable (single-use) component that contacts the patient. 	Branstetter et al teaches that it is known to use a temperature controller that causes the heating element to change the temperature output based in part on the determined amplitude of the PPG waveform and the temperature signal as set forth in Figure 1 controller 36 receives input from thermal detector 34 and optical detector 20 to control the heat source 32 and Column 4 lines 10-19 to provide increased blood flow resulting in more accurate measurements of the blood oxygen saturation in the tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Walter et al, with a temperature controller that causes the heating element to change the temperature output based in part on the determined amplitude of the PPG waveform and the temperature signal as taught by Branstetter et al, since such a modification would provide the predictable results of increased blood flow resulting in more accurate measurements of the blood oxygen saturation in the tissue.

Referring to Claims 2 and 17, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the claimed invention, wherein the temperature sensor is in direct contact with the heating element (e.g. Figure 29, Element 2220 and Branstetter et al Figure 1).
Referring to Claims 4 and 19, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the claimed invention, wherein the heating element comprises a resistive heater (e.g. Figure 29, Element 2204).

Referring to Claims 5 and 20, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the claimed invention, wherein the resistive heater is a flexible film (e.g. Paragraph [0229]).
Referring to Claim 6, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 5, wherein the resistive heater comprises a set of electrical traces configured to increase in temperature when current passes through them (e.g. Paragraph [0235]).

Referring to Claims 7 and 22, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the claimed invention, wherein the flexible film is a polymeric material (e.g. Paragraph [0229]).

Referring to Claim 9, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 1, wherein the closed-loop temperature controller comprises an electrical circuit that applies a potential difference to a resistive heater (e.g. Paragraph [0244]).

Referring to Claim 10, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 9, wherein the closed-loop temperature controller comprises a microprocessor configured to process the signal from the temperature sensor, and, in response, adjust the potential difference it applies to the resistive heater (e.g. Paragraphs [0139] and [0244]).

Referring to Claim 13, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 1, wherein a set of electrode leads comprising the first electrode lead and the second electrode lead, each configured to receive an electrode, connect to the housing and electrically connect to the ECG sensor (e.g. Paragraph [0232] and Banet et al Figure 29A and Paragraphs [0152] and [0153]).

Referring to Claim 21, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 20, wherein the resistive heater comprises a set of electrical traces configured to increase in temperature when current passes through the electrical traces (e.g. Paragraph [0235]).

Referring to Claim 24, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 19, wherein the closed-loop temperature controller comprises an electrical circuit that applies a potential difference to the resistive heater (e.g. Paragraphs [0139] and [0244]).
Referring to Claim 25, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 24, wherein the closed-loop temperature controller comprises a microprocessor configured to process the signal from the temperature sensor, and, in response, adjust the potential difference that the temperature controller applies to the resistive heater (e.g. Paragraphs [0139] and [0244]).
Referring to Claim 28, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 16, wherein the temperature controller causes the heating element to change the temperature output by adjusting a voltage applied to the heating element (e.g. Branstetter et al Column 4 lines 10-19 discloses the output voltage is adjusted to control the power of the heater).
Referring to Claim 29, Walter et al in view of Johnson et al, Banet et al, and Branstetter et al teaches the sensor of claim 16, except wherein the bottom surface of the housing is removably attached to the patient’s chest via an attachment mechanism consisting of the adhesive electrodes.
 	Banet et al teaches that it is known to use the bottom surface of a housing is removably attached to the patient via an attachment mechanism consisting of the adhesive electrodes as set forth in Paragraph [0152] and Figure 29A to provide improved connection with the electrodes attached to the leads and to reduce the risk of damage to the leads from the weight of the housing and to minimize the number of leads by having an electrode with the housing.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Walter et al, with the bottom surface of a housing is removably attached to the patient via an attachment mechanism consisting of the adhesive electrodes as taught by Banet et al, since such a modification would provide the predictable results of improved connection with the electrodes attached to the leads and to reduce the risk of damage to the leads from the weight of the housing and to minimize the number of leads by having an electrode with the housing.

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al (US Publication 2018/0353134) in view of Johnson et al (US Publication 2013/0267854), Banet et al (US Publication 2011/0066039) and Branstetter et al (US Patent 5,007,423), as applied above, and further in view of Sarrafzadeh et al (US Publication 2016/0220172).
Referring to Claims 8 and 23, Walter et al in view of Johnson et al, Banet et al and Branstetter et al teaches the claimed invention, except wherein the polymeric material comprises Kapton®. 	Sarrafzadeh et al teaches that it is known to use a polymeric material comprises Kapton as set forth in Paragraph [0042] to provide increased flexibility.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Walter et al, with a polymeric material comprises Kapton as taught by Sarrafzadeh et al, since such a modification would provide the predictable results of increased flexibility.
Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al (US Publication 2018/0353134) in view of Johnson et al (US Publication 2013/0267854), Banet et al (US Publication 2011/0066039) and Branstetter et al (US Patent 5,007,423), as applied above, and further in view of Davison et al (US Publication 2001/0001314).
Referring to Claims 11 and 26, Walter et al in view of Johnson et al, Banet et al and Branstetter et al teaches the claimed invention, except wherein the microprocessor comprises computer code configured to process the signal from the temperature sensor, and, in response, adjust the potential difference that the temperature controller applies to the resistive heater so that a temperature of the resistive heater is between 40-45°C. 	Davison et al teaches that it is known to use a heating element adjusted in the range of 40-45°C as set forth in Paragraph [0043] to provide minimizing thermal damage to the body passage.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Walter et al, with a heating element adjusted in the range of 40-45°C as taught by Davison et al, since such a modification would provide the predictable results of minimizing thermal damage to the body passage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792